Citation Nr: 1017512	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating higher than 20 percent 
for a cervical spine disability.

3.  Entitlement to an initial rating higher than 20 percent 
for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran evidently served on active duty from March to 
September 1980 and from May 2000 to January 2001, and had 
verified active service from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 10 percent rating; 
granted service connection for a cervical spine disability 
and assigned a 10 percent rating; and granted service 
connection for a lumbar spine disability and granted a 10 
percent rating, each effective January 18, 2005.  

By an April 2008 rating decision, the RO increased the 
Veteran's disability rating for PTSD from 10 to 50 percent 
disabling, increased the disability rating for a cervical 
spine disability from 10 to 20 percent disabling, and 
increased the disability rating for a lumbar spine disability 
from 10 to 20 percent disabling, each effective January 18, 
2005.  However, as these grants do not represent a total 
grant of benefits sought, the claims for increase remain 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In a written statement received by the RO in April 2008, 
the Veteran withdrew his appeal concerning his claim for 
entitlement to an increased initial rating for PTSD.

2.  Since January 18, 2005, the effective date of service 
connection, the probative and objective medical evidence of 
record demonstrates that the Veteran's cervical spine 
disability (cervical strain) has been manifested by 
subjective complaints of pain, and objective findings of 
localized tenderness, muscle spasms, and forward flexion 
limited at most to 20 degrees, with no incapacitating 
episodes.  Ankylosis of the spine and complete ankylosis of 
the cervical spine were not shown and there are no 
neurological manifestations including radiculopathy 
associated with the service-connected cervical spine 
disability.

3.  Since January 18, 2005, the effective date of service 
connection, probative and objective medical evidence of 
record demonstrates that the Veteran's lumbar spine 
disability (lumbar strain) has been manifested by low back 
pain, local tenderness, muscle spasm, and forward flexion 
limited to no less than 40 degrees.  Objective findings of 
ankylosis and incapacitating episodes were not shown and 
there are no neurological manifestations associated with the 
low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the claim of entitlement to an initial increased rating for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2.  Since January 18, 2005, the effective date of service 
connection, the schedular criteria for a rating in excess of 
20 percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5237, 5243 (2009).

3.  Since January 18, 2005, the effective date of service 
connection, the schedular criteria for a rating in excess of 
20 percent for a lumbar spine disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DCs 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In March 2007, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an initial 
increased rating for PTSD, as identified in the January 2007 
statement of the case.

However, in a written statement received at the RO in April 
2008, the Veteran stated that he was withdrawing his appeal 
as to the issue of entitlement to an initial increased rating 
for PTSD.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial increased rating for PTSD, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning that issue.  The Board therefore has 
no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an initial increased 
rating for PTSD is dismissed.

II. Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

An intervertebral disc syndrome (IVDS) (Diagnostic Code 5243) 
is to be evaluated either on the total duration of 
incapacitating episodes over the prior 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of any 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  A 20 percent evaluation is 
warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the prior 12 
months.  A 40 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the prior 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Note (1) to Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

A. Cervical Spine Disability 

The Veteran's cervical spine disability (cervical strain) has 
been rated as 20 percent disabling under Diagnostic Code 5237 
for cervical spine strain.   

DC 5237 is rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009), 38 C.F.R. § 4.71a, DC 5237.  The other applicable 
diagnostic code is DC 5243, which pertains to IVDS.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241) 
related to his cervical spine disability.  Accordingly, the 
criteria pertaining to those diagnostic codes are not 
applicable.

The cervical spine disorder at issue may be appropriately 
rated under, as the criteria is identical, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (cervical strain), 5241, (spinal 
fusion), 5242 (degenerative arthritis of the spine), or 5243 
(intervertebral disc syndrome).  These code sections may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire cervical spine 
warrants a 40 evaluation.  Forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine warrants a 30 rating.  38 C.F.R. 
§ 4.71a, Part 4.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2009).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  See 
Note 2, General Rating Formula for Disease and Injuries of 
the Spine. 38 C.F.R. § 4.71a.

VA treatment records beginning in March 2005 reflect that the 
Veteran had been diagnosed with a backache, arthralgia, and 
cervicalgia.  

On April 2005 VA general medical examination, the Veteran 
reported that he worked as a police officer since 1987.  
Physical examination revealed good, erect posture and steady 
gait.  There was no abnormal spinal contour.  There were 
muscle spasms in the cervical area, bilaterally, extending to 
the lumbosacral area.  The spasms were more prominent in the 
back of the neck and in the upper back close to the 
shoulders.  There was grossly noticeable deviation of the 
thoracic spine to the left.  Neurological examination was 
normal, and all cranial nerves were intact.  Deep tendon 
reflexes were normal, and there was adequate sensation to 
touch and pinprick sensation.

On April 2005 VA examination of the Veteran's spine, he 
reported that ever since he fell from a truck while in 
service in 2003, he had experienced pain in his cervical 
spine.  The pain was located at the paravertebral muscles in 
the cervical area.  The pain was sharp and shock like.  For 
treatment, the Veteran took pain medication, with minimal 
relief.  He reported experiencing flare-ups that were severe 
on a weekly basis, lasting four to five hours at a time.  The 
flare-ups were precipitated by bending, and prolonged sitting 
or standing, and were relieved with rest and pain medication.  

Range of motion of the Veteran's cervical spine revealed 
forward flexion to 45 degrees, with pain from 10 to 45 
degrees, extension to 45 degrees, with pain at the last 20 
degrees, left and right lateral flexion to 45 degrees, with 
pain in the last 20 degrees, and right and left lateral 
rotation to 80 degrees, with pain in the last 30 degrees.  
There was excruciating pain and tenderness and guarding upon 
palpation of the cervicodorsal area as well as the trapezius 
area.  Repetitive testing revealed painful motion, without 
any additional functional loss such as weakness, fatigue, or 
lack of endurance.  Neurological examination was normal.  
Sensory examination was intact to pinprick testing.  Motor 
examination showed normal muscle tone and strength, and 
reflexes were positive +2 throughout.  An X-ray examination 
completed in March 2004 was studied and determined to be 
normal but for paravertebral muscle spasms. The diagnosis was 
cervical strain-myositis.  

VA treatment records beginning in June 2005 reflect that, in 
May 2006 and in February 2007, musculoskeletal and 
neurological examination was normal.  Range of motion was 
intact, muscle tone was adequate, and there were no 
deformities.  The assessment was back pain.  Pain medication 
was prescribed.  In December 2007, the Veteran complained of 
chronic back pain.  The diagnosis was back pain and 
arthralgia.  A March 2008 psychiatric note reflects that the 
Veteran's back pain was stable and manageable with the help 
of medication.  He continued to work as a policeman, mostly 
completing office work, but at times going out on the street.  
As part of his duties, he carried a gun. 

On January 2009 VA examination of the Veteran's spine, he 
reported that his back pain was concentrated in the cervical 
spine, and radiated to his upper extremities.  The pain was 
stabbing in nature and was present two to three hours per 
day.  He had weekly flare-ups and was independent in all 
elements of daily living.  

Range of motion testing revealed forward flexion to 20 
degrees, with pain in the last 10 degrees, extension to 20 
degrees, with pain in the last 10 degrees, left and right 
lateral flexion was to 45 degrees, with pain at 20 degrees, 
and left and right lateral rotation was to 80 degrees, with 
pain at 40 degrees.  Repetitive testing revealed pain in the 
paravertebral muscles, though there was no additional 
weakness or fatigue.   There was spasms palpated in the 
cervical spine.  There was no postural abnormality.  Sensory, 
motor and reflex examination was normal.  The diagnosis was 
cervical strain.

Upon review of the probative and competent medical evidence 
of record, the Board concludes a rating in excess of the 
currently assigned 20 percent is not warranted for the 
Veteran's service-connected cervical spine disability.  

This is so because limitation of motion of the Veteran's 
cervical spine, as shown on VA examinations in April 2005 and 
January 2009 falls, at most, within the requirements for a 20 
percent rating:  forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Limitation of flexion of the cervical spine to 15 degrees or 
less or favorable ankylosis of the entire cervical spine is 
not shown by the medical evidence.  38 C.F.R. § 4.71a, 
DC 5242.  Rather, the Veteran had forward flexion to 45 
degrees and to 20 degrees throughout the appeal period.  
Therefore, the General Rating Formula for Diseases and 
Injuries of the Spine cannot serve as the basis for an 
increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
has considered whether the Veteran is entitled to a rating in 
excess of 20 percent based upon the diagnostic criteria 
pertaining IVDS as described above. 

As noted, a 40 percent rating for IVDS is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A maximum rating of 60 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

However, during his VA examinations in April 2005 and in 
January 2009, the Veteran expressly denied experiencing any 
incapacitating episodes or bed rest prescribed by a 
physician, as a result of his cervical spine disability in 
the past 12 months.  The record otherwise does not 
demonstrate any incapacitating episodes such as to warrant a 
rating in excess of the currently assigned 20 percent.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in April 2005, range of motion testing revealed 
forward flexion to 45 degrees, with pain from 10 to 45 
degrees, extension to 45 degrees, with pain at the last 20 
degrees, left and right lateral flexion to 45 degrees, with 
pain in the last 20 degrees, and right and left lateral 
rotation to 80 degrees, with pain in the last 30 degrees.  On 
January 2009 VA examination, forward flexion was to 20 
degrees, with pain in the last 10 degrees, extension was to 
20 degrees, with pain in the last 10 degrees,  left and right 
lateral flexion was to 45 degrees, with pain at 20 degrees, 
and left and right lateral rotation was to 80 degrees, with 
pain at 40 degrees.  The requirements for a higher rating 
under the general rating formula, limitation of flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire spine, are not shown and therefore a 
higher rating based on range of motion testing is not 
warranted under a strict interpretation of the general rating 
formula.

However, there is no objective medical evidence that the 
Veteran experienced neurological manifestations attributed to 
his cervical spine disability that may be separately 
compensated.  On VA examination in April 2005, the Veteran 
denied experiencing radicular symptoms related to his neck 
and results of a neurological examination of his upper 
extremities were normal.  On VA examination in January 2009, 
the Veteran complained of pain that radiated to his upper 
extremities but no neurological abnormalities of the cervical 
spine were reported by the VA examiner.

The Veteran has not complained of sensory abnormalities 
related to his neck disability, and examinations have 
revealed no neurological impairment or sensory deficits.  The 
findings in the medical records accordingly do not support a 
conclusion that the Veteran has radiculopathy of the cervical 
spine, or that he has any other objective neurological 
symptoms related to his neck disability.  The Veteran is thus 
not entitled to an increased rating for his cervical spine 
disability based upon consideration of any neurologic 
residuals because there are no independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has complained of a worsening of his cervical spine 
condition in the form of sharp pain lasting two to three 
hours per day, this pain occurs only after certain 
activities, such as from prolonged sitting or standing, 
overhead reaching, and when bending.  The Veteran is employed 
as a police officer, and has reported that he completes 
office work and also goes out on the street as part of his 
duties.  He has not reported that his cervical spine 
disability has interfered with his duties as a police 
officer.  He has reported that he is able to attend to all 
activities of daily living, and has not been found to need 
any sort of assistive device or brace due to his cervical 
spine condition.  On VA examination in April 2005, the 
Veteran was able to forward flex to 45 degrees.  And in 
January 2009, although repetitive forward flexion resulted in 
pain on motion at 10 degrees, the Veteran was able to 
repeatedly forward flex to 20 degrees.  On VA examinations, 
there was no evidence of additional functional loss on 
repetitive testing such as weakness or fatigability.  Thus, 
the Board has considered the Veteran's complaints of pain on 
forward flexion, as well as all evidence of record related to 
limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to a rating greater than 
20 percent since January 18, 2005, when service connection 
became effective.  A separate evaluation for pain is not for 
assignment.  Spurgeon.

The preponderance of the objective and competent medical 
evidence of record is against the Veteran's claim for a 
rating in excess of 20 percent for his service-connected 
cervical spine disability.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

B. Lumbar Spine Disability

The Veteran's lumbar spine disability (lumbar strain) has 
been rated as 20 percent disabling under Diagnostic Code 5237 
for lumbar spine strain.  DC 5237 is rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009), 38 C.F.R. § 4.71a, DC 5237.  
The other applicable diagnostic code is DC 5243, which 
pertains to intervertebral disc syndrome.  That diagnostic 
code is also rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), spinal fusion (5241), or 
degenerative arthritis (DC 5242) related to his lumbar spine 
disability.  Accordingly, the criteria pertaining to those 
diagnostic codes are not applicable.

Normal range of thoracolumbar motion encompasses flexion to 
90 degrees, and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2009).

Under the applicable rating criteria a 40 percent evaluation 
is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the Veteran 
objectively manifested service connected neurologic symptoms 
as a consequence of his service-connected lumbosacral strain.

Further, there is no medical evidence of record to reflect 
that he had forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine to warrant a 40 percent evaluation under 
the regulations currently in effect.  Ankylosis, whether 
favorable or unfavorable, involves fixation of the spine. 
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

VA treatment records beginning in March 2005 reflect that the 
Veteran had been diagnosed with a backache, arthralgia, and 
cervicalgia.  

On April 2005 VA general examination, the Veteran had normal 
posture and gait.  Physical examination revealed muscle 
spasms from the cervical area, bilaterally, extending to the 
lumbosacral area.  There was tenderness in the lumbosacral 
area at L3 and S1.  There was grossly noticeable deviation of 
the thoracic spine to the left.  Neurological examination was 
normal, and all cranial nerves were intact.  Deep tendon 
reflexes were normal, and there was adequate sensation to 
touch and pinprick sensation.  For treatment, the Veteran 
took pain medication, with minimal relief.  He reported 
experiencing flare-ups that were severe on a weekly basis, 
lasting four to five hours at a time.  The flare-ups were 
precipitated by bending, and prolonged sitting or standing.  
He stated that he could walk for 20 minutes at a time.  He 
did not use any assistive devices and was not unsteady.  

On April 2005 VA examination of his spine, the Veteran had 
lumbar pain located at the paravertebral muscles.  The pain 
was sharp and shock like.  He reported experiencing flare-ups 
that were severe on a weekly basis, lasting four to five 
hours at a time.  The flare-ups were precipitated by bending, 
and prolonged sitting or standing.  He stated that he could 
walk for 20 minutes at a time.  

Range of motion testing revealed forward flexion to 70 
degrees, with pain in the last 20 degrees, extension to 30 
degrees, with pain in the last 20 degrees, left and right 
lateral bending was to 30 degrees, with pain in the last 20 
degrees, and left and right lateral rotation was to 30 
degrees, with pain in the last 10 degrees.  There was 
tenderness upon palpation at the lumbosacral area at the 
paravertebral muscles accompanied by guarding upon palpation 
of the lumbar paravertebral muscles.  .  Repetitive testing 
revealed painful motion, without any additional functional 
loss such as weakness, fatigue, or lack of endurance.  There 
was no abnormal spinal contour.  Neurological examination was 
normal.  Sensory examination was intact to pinprick testing.  
Motor examination showed normal muscle tone and strength, and 
reflexes were positive +2 throughout.  An X-ray examination 
completed in March 2004 was studied and determined to be 
normal but for paravertebral muscle spasms.  The diagnosis 
was lumbosacral strain-myositis. 

VA treatment records beginning in June 2005 reflect that in 
May 2006 and in February 2007, musculoskeletal and 
neurological examination was normal.  Range of motion was 
intact, muscle tone was adequate, and there were no 
deformities.  The assessment was back pain.  Pain medication 
was prescribed.  In December 2007, the Veteran complained of 
chronic back pain.  The diagnosis was back pain and 
arthralgia.  A March 2008 psychiatric note reflects that the 
Veteran's back pain was stable and manageable with the help 
of medication.  He continued to work as a policeman, mostly 
completing office work, but at times going out on the street.  
As part of his duties, he carried a gun. 

On January 2009 VA examination, the Veteran reported lumbar 
pain that radiated to his lower extremities.  The pain was 
stabbing in nature and was present two to three hours per 
day.  He reported suffering from weekly flare-ups.  He 
reported occasional numbness in his feet.  He could walk 20 
to 40 minutes at a time.  He was independent in all elements 
of daily living.  

Range of motion testing revealed forward flexion from 0 to 40 
degrees, with pain in the last 10 degrees (representing 
functional loss of 50 degrees due to pain); extension from 0 
to 20 degrees, with pain at the last 10 degrees (functional 
loss of 10 degrees due to pain); left and right lateral 
flexion from 0 to 20 degrees, with pain at the last 10 
degrees (representing functional loss of 10 degrees due to 
pain), and right and left lateral rotation was from 0 to 40 
degrees, with pain at the last 10 degrees (10 degrees 
functional loss due to pain).  Repetitive testing revealed 
pain in the lumbar spine, with no additional weakness or 
fatigue.  His gait and spinal contour were normal.  
Neurological examination revealed decreased sensory 
examination in the lower extremities without dermatomes.  
Motor and reflex examination, however, was normal.  The 
diagnosis was lumbar strain. 

Upon review of the probative and competent medical evidence 
of record, the Board finds that since January 18, 2005, when 
service connection became effective, a rating in excess of 20 
percent is not warranted for the Veteran's lumbar spine 
disability.  This is so because limitation of motion of the 
Veteran's lumbar spine, as shown on VA examination in April 
2005 and in January 2009, falls at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine are not 
shown.  Thus, the evidence does not support a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the lumbar spine, the Board 
turns to the question of whether the Veteran is entitled to a 
higher rating based upon the diagnostic criteria pertaining 
to IVDS   

However, on VA examinations in April 2005 and in January 
2009, the Veteran denied experiencing any incapacitating 
episodes, bed rest prescribed by a physician, as a result of 
his lumbar spine disability in the past 12 months.  The 
record otherwise does not demonstrate any incapacitating 
episodes.  Accordingly, the Board finds that he is not 
entitled to a rating higher based upon this diagnostic code 
throughout the pendency of the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in April 2005, range of motion testing revealed 
forward flexion to 70 degrees, with pain in the last 20 
degrees, extension to 30 degrees, with pain in the last 20 
degrees, left and right lateral bending was to 30 degrees, 
with pain in the last 20 degrees, and left and right lateral 
rotation was to 30 degrees, with pain in the last 10 degrees.  
On January 2009 VA examination, forward flexion to 40 
degrees, with pain in the last 10 degrees, extension to 30 
degrees, with pain at 20 degrees, left and right lateral 
flexion to 30 degrees, with pain at 20 degrees, and right and 
left lateral rotation was to 30 degrees, with pain at 20 
degrees.  The requirements for a higher rating under the 
general rating formula, forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, are not shown
and therefore a higher rating based on range of motion 
testing is not warranted under a strict interpretation of the 
general rating formula.

However, on VA examination in April 2005, the Veteran denied 
experiencing radicular symptoms related to his lumbar spine 
and neurological examination was normal regarding the lower 
extremities.  On VA examination in January 2009, the Veteran 
complained of pain that radiated into his lower extremities 
and occasional numbness in his feet.  Although there was 
decreased pinprick sensation in the lower extremities, there 
is no indication, and the examiner did not state, that these 
findings were related to the Veteran's lumbar spine 
disability.  Notably, the Veteran does not suffer from disc 
disease or disc herniation.  Significantly, the Veteran did 
not report any sensory neurological disability, nor was a 
neurological disability diagnosed. 

The Veteran has not complained of sensory abnormalities 
related to his lumbar spine disability, and examination has 
revealed no neurological impairment or sensory deficits.  The 
findings in the medical records accordingly do not support a 
conclusion that the Veteran has radiculopathy of the lumbar 
spine, or that he has any other objective neurological 
symptoms related to his lumbar disability.  The Veteran is 
thus not entitled to an increased rating for his lumbar spine 
disability based upon consideration of any neurologic 
residuals because there are no independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has complained of a worsening of his lumbar spine 
condition in the form of sharp pain lasting two to three 
hours per day, this pain occurs only after certain 
activities, such as from prolonged sitting or standing, 
overhead reaching, and when bending.  On VA examinations in 
April 2005 and January 2009, although repetitive forward 
flexion resulted in pain and some functional loss in terms of 
loss of motion, there was no evidence of additional 
functional loss on repetitive testing such as weakness or 
fatigability.  Thus, the Board has considered the Veteran's 
complaints of pain on forward flexion, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating greater than 20 percent for a lumbar spine disability 
since January 18, 2005, when service connection became 
effective.  A separate evaluation for pain is not for 
assignment.  Spurgeon.

The preponderance of the objective and competent medical 
evidence of record is against the Veteran's claim for a 
rating in excess of 20 percent for his service-connected 
lumbar spine disability.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's cervical 
and lumbar spine disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his cervical and lumbar spine disorders.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Consequently, referral for extraschedular consideration is 
not warranted.

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.

Duty to Notify and Assist 

The Veteran's claim for an increased initial rating for a 
cervical spine disability and a lumbar spine disability 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service medical records and VA treatment 
records, and afforded him two VA examinations in relation to 
his claims.  The Board finds those actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

The claim for an initial increased rating for PTSD is 
dismissed.

An initial rating higher than 20 percent for a cervical spine 
disability is denied

An initial rating higher than 20 percent for a lumbar spine 
disability is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


